DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6, 8-9 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/07/2021.
Applicant's election with traverse of Group I invention with Species 1 in the above reply is acknowledged.  The traversal is on the ground(s) that search and examination of all claims would place no undue burden on the examiner.  This is not found persuasive because, as explained in the previous office action, the inventions of Group I and Group II are distinct; they have acquired a separate status in the art as shown by their different classification; the search required for Group I is not required for Group II; and, the species are independent or distinct because of the patentably distinctive characteristics readily apparent in the corresponding figures identified in the previous office action. 
Although only a few of classes/subclasses were given in the previous office action, they are only the exemplary ones. Along with required key word search, a thorough search would be required in substantially different sets of large number of 
The requirement is still deemed proper and is therefore made FINAL. Nevertheless, applicant is reassured that, upon the allowance of any of the elected claim(s) readable on the elected species, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of the allowed claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 10-15, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the subject matters of: forming a trench isolation for at least the IlI-V device; but it fails to clarify: where and/or in which layer the recited trench isolation for the IlI-V device is definitely formed; and/or whether the recited trench isolation is xGe1-x (100) substrate or at which layer above the recited SixGe1-x (100) substrate.
	Claim 1 recites the subject matters of: forming a trench in the second region which exposes the SixGe1-x (100) substrate; but it fails to clarify: where and/or in which layer the recited trench in the second region is definitely formed; and/or whether the recited trench is definitely formed in the recited SixGe1-x (100) substrate or at which layer above the recited SixGe1-x (100) substrate.
	Claim 1 recites the subject matters of: providing a SiyGe1-y(100) surface in the first region; but it fails to clarify: what is/are the definite positional relationship(s) between the recited a SiyGe1-y(100) surface and the surface of the recited SixGe1-x (100) substrate; and/or whether they are definitely a same surface or different surfaces.
	Claim 1 recites the subject matters of: the Ill-V device comprising at least one contact region at a height within 100 nm, 50 nm, 20 nm, or 10 nm, of a contact region of the group IV device.  But it fails to clarify: 
	where and/or in which part/layer of the III-V device the recited contact region of the III-V device is definitely formed, and/or whether or not the recited contact region of the III-V device is definitely formed of recited Ill-V material; and/or
	where and/or in which part/layer of the IV device the recited contact region of the IV device is definitely formed, and/or whether or not the recited contact region of the IV device is definitely formed of the material of recited lV substrate or the material of the recited IV surface. 
	Claim 11 recites the subject matters of: g’2) coating at least a lateral side of the III-V material with a passivation layer; and g’3) re-embedding the III-V material in a 

Claim Rejections - 35 USC § 102 and/or § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7 and 10-12, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rachmady (US 2018/0130801; of record).
	Rachmady discloses a method (Figs. 1-6), comprising:
	a) providing a SixGe1-x (100) substrate (105), wherein x ranges from 0 to 1;
	b) selecting a first region (such as the right side region in Fig. 4) for forming therein a group IV device (591) and a second region (the left side) for forming therein a III-V device (592), the first and the second region each comprising a section of the SixGe1-x (100) substrate;

	d) providing a SiyGe1-y(100) surface (such as the top surface of 105 at the right side in Fig. 4E) in the first region, wherein y ranges from 0 to 1;
	e) at least partially forming the group IV device on at least a portion of the SiyGe1-y(100) surface in the first region;
	f) forming a trench (141, 430) in the second region which exposes the SixGe1-x (100) substrate, the trench having a depth that is at least one of the depths of at least 200 nm, at least 500 nm, at least 1 um, and at least 2 um, with respect to the SiyGe1-y(100) surface in the first region (particularly see D2 in Fig. 2B and [0045]); 
	g) growing a Ill-V material (140) in the trench using aspect ratio trapping ([0048]); and
	h) forming the III-V device (592) on the III-V material, 
	wherein the method naturally comprises the process step of forming at least one contact region (such as the contact region for the source or drain or gate) in each of the III-V device region and the IV device region; and the height difference between such contact regions can be naturally substantially within 100 nm, 50 nm, 20 nm, or 10 nm, given that the two device regions are substantially planarized, i.e., coplanar, before the formation of such contact regions (particularly see Figs. 2B, 4E and/or 5D; also see step 656 in Fig. 6; [0049], [0055] and/or [0057]). 
	Or, in the alternative, although Rachmady does not more explicitly disclose that the two contact region in the III-V device region and the IV device region can have a height difference no more than any of 100 nm, 50 nm, 20 nm, and 10 nm, it is noted that the remaining surface height difference of the planarization process that causes the 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 5, in addition to what have been discussed above, it is further noted that: the above trench isolation formed in step c has a bottom and wherein step d comprises providing the SiyGe1-y(100) surface in the first region at a height of at least one of at least 200 nm, at least 500 nm, at least 1 um and at least 2 um, above the trench isolation bottom (see [0045]).
	Regarding claim 7, in addition to what have been discussed above, it is further noted that: the above step d comprises exposing the SixGe1.x(100) substrate in the first region and growing Si thereon to form the SiyGe1-y(100) surface (see the last sentence in [0042]).
	Regarding claims 10 and 11, in addition to what have been discussed above, it is further noted that: after the above step g the III-V material is embedded in a dielectric material (435/450); and, the above method comprises a further step g', after step g, of:

	g’2) coating at least a lateral side of the III-V material with a passivation layer (170); and
	g’3) re-embedding the III-V material in a dielectric material (172).
	Regarding claim 12, in addition to what have been discussed above, it is further noted that: the above trench formed in step f comprises: a lower trench portion having a first trench width; and an upper trench portion having a second trench width, wherein the first trench width as shown in Fig. 4C is substantially within a range from 0.05 to 0.75 times the second trench width. Or, in alternative, each of the two widths is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization.

Claims 2-3 and 13-15, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady in view of Ma (WO 2017/218015; of record) and/or Collaert (Collaert et al., “Fabrication Challenges and Opportunities for High-Mobility Materials: from CMOS Applications to Emerging Derivatives Technology”, Advanced Etch Technology for Nanopatterning VIII, 2019, Proc. of SPIE, Vol. 0963, pp. 1096305-1 to 1096305-9; of record)  
	The disclosure of Rachmady is discussed as applied to claims 1, 4, 5, 7 and 10-12 above.
	Rachmady does not more expressly disclose that the method for the above embedment can further include forming the trench with a V-shaped abutment defined by (111)-oriented surfaces of the SixGe1-x (100) substrate and/or that the Ill-V device can 
	However, it is well known in the art that, as evidenced in Ma (see Fig. 7B), such a V-shaped abutment can be commonly and desirably formed for achieving enhancing defect trapping; and/or that, as evidenced in Collaert (Figs. 6 and/or 7), HBT can be commonly and desirably formed for enhancing speed, and/or the nano-ridges with the claimed shape can be desirably formed, so as to achieve the desired and/or required device performance (see page XXX-5, the last paragraph).   
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known V-shaped abutment, HBT and/or nano-ridges, such as that of Ma and/or Collaert, into the method of Rachmady, so that a method for forming a semiconductor device with desired and/or enhanced device performance would be obtained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A and B are cited as being related to an ART epitaxial growth process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898